Title: To John Adams from James Sullivan, 10 June 1789
From: Sullivan, James
To: Adams, John



Sir
Boston 10th June 1789

The Communicating our sentiments to men in power, when done with the respect due to their characters, and without a troublesome intrusion, is at all times a mark of veneration and esteem. Upon these ideas I venture to address a letter to the Vice President of the united states, and which he will read, when his leisure will admit a moment of heedless employment.
I am very deeply impressed with the disagreeable situation of N Carolina, Rhode Island, and Vermont. though I am very sensible that your situation and ability have placed you far beyond the reach of my suggesting any thing new to you upon the subject, yet I wish to be indulged one word.
great expectation of happiness and prosperity are raised upon the general Government. These are still heightened by the idea of the Characters who have the administration of it. but the system, perfect as it is, or may be, or the Governor, however wise, on prudent, cannot afford to man, that perfect ease and enjoyment, which his fond hopes are reaching after, and which the wisdom of heaven hath decreed he cannot possess.
I beleive we shall be as happy as any nation in the world, but not as happy  as we expect to be: Government as Doctor Price says, being but the choice of evils.
When our officers have awaked competency, and our national debt creates either an imaginary, or a real burthen, our people may become in some measure uneasy. the raising a revenue by Impost, is clearly the best mode in the world; but while it was thought a virtue to prevent the British revenue raised on the Colonies, our Merchants contracted habits which Interest, or necessity may suffer some of them to indulge, and it would be no  wonder that a partial uneasiness, or politely a limitted disaffection to a young Government, should take place for a while. if any thing of this kind should happen, and the States above mentioned should remain unconnected with the confederated republic, they will become asylums for fugitives from Justice, and increase their number by lessening the risque of offending; and greatly serve to promote the subversion of the Revenue and other Laws.
I could point out many mischiefs arising from this source, and you might call them imaginary ones. but if they might really exist, it would be more useful to prescribe a remedy, but this I cannot pretend to. and yet as I dread a civil contest, and am very averse to that kind of war, which calls for halters and axes, I beg leave to mention the necessity of an early attempt by Congress, to unite all the States; and that before any interdiction of commerce with those which are delinquent Congress should address the Legislatures of those States with solicitude on the subject, point out to them their unfortunate situation, and the necessity which the Republic is under of taking decided measures to bring them under the general Government, and protection. let me add, the idea of a Letter for this purpose being signed by the President at the request of Congress. Should this fail, perhaps the giving Individuals who shall take the oath of alegiance, the priviledge of Citizens, may weaken the force and distract the Councils of the opposition, and bring on a conviction of the necessity of a union.
however small these observations may appear to you, yet you will suffer the goodness of my intentions to apologize for them; for I assure you that I dread a delay in this important business—because I beleive, that as soon after the Revenue Laws, and the restrictions on trade shall begin to opperate a present benefit will arise which may strengthen the opposition.
the People of the Eastern part of this state where I once was conversant are uneasy at having no port of delivery, or of entry, eastward of Portland. the shore is two hundred miles long, and they will suffer great inconvenience by being obliged to enter at Portland, my Friends that way have urged me to write you on the subject of expressing their confidence in your goodness.
I am Sir with the highest sentiments of respect your most obedient Humble Servant
James Sullivan